Citation Nr: 9901414	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
strain with degenerative changes.

2.  Entitlement to service connection for bilateral knee 
injuries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to July 
1992.  

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of October 1995, from the Northern 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
lumbar strain with degenerative changes and bilateral knee 
injuries.


REMAND

The veteran contends that he is entitled to service 
connection for a chronic lumbar strain and bilateral knee 
injuries.

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.  The veteran indicated that he desired a 
Travel Board hearing in his VA Form 9, Substantive Appeal of 
June 1997, but also simultaneously checked off yes in the 
box stating that he did not desire a hearing before the 
Board.

A written request for clarification of the veterans hearing 
request was submitted to the veteran on November 18, 1998.  
On November 23, 1998, the veteran returned this form, which 
he signed, and acknowledged that that he desired to have a 
Travel Board hearing at the RO.  

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veterans 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
